DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-6, 8, 11-12, 14, 18-21, 25-30, 32-33, and 35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The best prior art of record Guneratne et al. (US 3,051,641) and Goszczynski (US 20130114777), fail to specifically teach the invention as claimed. The specific limitations (recited structurally in independent claims 1 and 14 and as a method of making in independent claim 29) of a conduit having at least a first cavity radially defined as claimed with an aperture in an inner surface of the conduit to the at least first cavity in independent claims 1, 14, and 29 when combined with the limitations of a transducer position within the cavity where the transducer is radially disposed between a structure and a first cover portion also as claimed in independent claims 1, 14, and 29 along with the additional limitations distinguish the present invention from the combined prior art.
Hence the prior art of record fails to teach the invention as set forth in claims 1, 5-6, 8, 11-12, 14, 18-21, 25-30, 32-33, and 35. The examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning to fully encompass the current pending claims.
In addition, see applicant’s reasoning in amendment/response of 03/15/2021.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892s already for record and attached herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP L COTEY/Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/Primary Examiner, Art Unit 2855